DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 6-11, 13, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton et al. (US 2009/0282090 A1), hereinafter “Hamilton”, and in view of Boshev et al. (US 2018/0137015 A1), hereinafter “Boshev”. 

As per claim 1, Hamilton teaches a method comprising:
“retrieving, at a server of a management platform service, a source database replication configuration profile that is used to determine one or more databases of a 
(Hamilton teaches the Data Dispatch Server (DDS) 23 (i.e.., “the server of the management platform service”) receives a set of data 40, 42, 44 from the sources databases and calculates the size of data, gather usage and requirement of the incoming data (i.e., “configuration profile”) to be moved and determines the best candidate for the destination databases 46, 48, and 50)
“retrieving, at the server of the management platform service from each the plurality of target databases, a target database replication configuration profile” at [0033], [0037]-[0038];
(Hamilton teaches the DDS 23 monitors the destination databases (i.e., “target databases”) for parameters such as power consumption, space restriction, data usage and requirements, storage type, Vendor model, Space available (i.e., “replication configuration profile”))
“transforming, at the server of the management platform service, the retrieved target database replication configuration profiles to persist in a management platform database that is communicatively coupled to the server of the platform management service” at [0037]-[0038];
(Hamilton teaches the parameters associated with the candidate for the destination database are transformed into a row/column format and stored in the Destination Databases Table 1)
“transforming, at the server of the management platform service, the selected tenant data  
(Hamilton teaches the DDS 32 receives a set of data 40, 42, 44 from the sources databases and stores the received data in a temporary storage 38. The DDS 32 may fragment (i.e., “transform”) the data and send a portion to the most energy efficient database and send the rest to the next most energy efficient database)  
“comparing, at the server of the management platform service, the retrieved source database replication configuration profile and the target database replication configuration profiles to determine which target database are useable to replicate the transformed selected tenant data to” at  [0032]-[0034] and Fig. 3;
(Hamilton teaches the DDS 32 evaluates the incoming data and consider all the candidate destination databases to determine which of the destination database satisfy a set of predefined criteria)
“classifying, at the server of the management platform service, the target database replication configuration profiles based on results of the comparison of the source database replication configuration profile and the target database replication configuration profiles” at [0032]-[0034] and Fig. 3;
(Hamilton teaches the DDS 32 evaluates the incoming data and consider all the candidates from the list. The DDS 32 determine 
generating, at the server of the management platform service, a list of one or more target databases of the plurality of target databases for the transformed selected tenant data of the source database to be replicated to based on the classification of the target database replication configuration profiles” at [0032]-[0035] and Fig. 3;
(Hamilton teaches once the candidate destination has been selected, DDS 32 creates an index to the destination location and then writes the data to the selected destination)
	Hamilton does not explicitly teach “remove database specific parameters that are different from tenant data and are for a type or version of a database before replicating the selected tenant data” as claimed. However, Boshev teaches a method for replication of data in distributed environment including the steps of removing database specific parameter that are different from tenant data and are for a type or version of a database before replicating the selected tenant data at [0022]-[0023]. Particularly, Boshev teaches the steps of filtering the data based on predetermined conditions before replicating, the conditions may include filtering out the data specific to the primary data center (e.g., the data not relevant to other data centers) and filtering out the data which can be restored (e.g., the data which can be rebuilt if required) from the replication. Thus it would have been obvious to one of ordinary skill in the art to combine Boshev with Hamilton’s teaching in order “to avoid unnecessary burden on the second persistent storage unit by storing unnecessary data”, as suggested by Boshev at [0001], [0019].
As per claim 3, Hamilton and Boshev teach the method of claim 1 discussed above. Hamilton also teaches: wherein “the retrieving the target database replication configuration profiles comprises: deploying, at the server of the management platform service, a replication agent to retrieve the target database replication configuration profile for each of the plurality of target database” at [0028]-[0038].

As per claim 6, Hamilton and Boshev teach the method of claim 1 discussed above. Hamilton also teaches: “transmitting, at the server of the management platform service, the generated list of one or more target databases of the plurality of target databases for the transformed selected tenant data to be replicated to” at [0027]-[0034].

As per claim 7, Hamilton and Boshev teach the method of claim 1 discussed above. Hamilton also teaches: “automatically selecting, at the server of the management platform service, a first-listed target database in the generated list of the one or more databases to be used for the replication of the transformed selected tenant data; and replicating, at the server of the management platform service, the transformed selected tenant data from the source database to the selected first-listed target database” at [0027]-[0028], [0035].

As per claim 8, Hamilton and Boshev teach the method of claim 1 discussed above. Hamilton also teaches: “receiving, at the server of the management platform service, a selection of a target database from the generated list of the one or more databases to be used for the replication of the transformed selected tenant data; and 

As per claim 9, Hamilton and Boshev teach the method of claim 1 discussed above. Hamilton also teaches: wherein “the source database replication configuration profile includes at least one from group consisting of: database name, database vendor, server cloud provider, server cloud vendor, number of idle connections, number of currently available connections, number of connections released, storage allocation amount, storage type, archived logs, transactional logs, page size, read IOPs (input/output operations per second), write IOPs, projected time for completion of replication, data size of the tenant data to be replicated, total row count of the tenant data to be replicated, and total table count of the tenant data to be replicated” at [0017]-[0023].

As per claim 10, Hamilton and Boshev teach the method of claim 1 discussed above. Hamilton also teaches: wherein “the target database replication configuration includes at least one from the group consisting of: number of total available connections, number of idle connections, connection timeout time, projected storage allocation amount, projected storage type, archived logs, transactional logs, projected page size, projected tenant IOPs (input/output operations per second), projected tenant data size, projected tenant row count, and projected tenant table count” at [0033]-[0038].
Claims 11, 13, 16-20 recites similar limitations as in claims 1, 3, 6-10 and are therefore rejected by the same reasons.


Claims 2, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton and Boshev as applied to claims 1, 3, 6-11, 13, 16-20 above, and further in view of Chen et al. (US 2014/0324774 A1), hereinafter “Chen” .
As per claim 2, 12, Hamilton and Boshev teach the method of claim 1 discussed above. Hamilton does not explicitly teach “retrieving, at the server of the management platform service, a latency of a transport layer and a transmission rate performance of the plurality of target databases, wherein the generating the list of one or more target databases of the plurality of target databases is based on the retrieved latency of the transport layer and the transmission rate performance of the plurality of the target database” as claimed. However, Chen teaches a method for managing a data replication mode between a primary storage device and a secondary storage device including the step of selecting candidate logical unit from a plurality of logical units based on transmission rate and latency at [0065]-[0066]. Thus, it would have been obvious to one of ordinary skill in the art to combine Chen with Hamilton’s teaching in order to reduce the time and resources required to perform data replication by selecting a replication target with a low latency and fast transmission rate, as suggested by Chen. 

Claims 4, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton and Boshev as applied to claims 1, 3, 6-11, 13, 16-20 above, and further in view of Bejjam et al. (US 2020/0285984 A1), hereinafter “Bejjam”. 
As per claims 4, 14, Hamilton and Boshev teach the method of claim 1 discussed above. Hamilton does not teach “the retrieving of the target database replication configuration profiles from each of the plurality of target databases further comprises: cleaning any missing values of the target database replication profiles by providing a value for the missing value or removing the missing value; and persisting the cleaned target database replication configuration profiles in the management platform database”. However, Bejjam teaches a method for data cleaning comprising filling missing values and removing empty data at [0037]. Thus, it would have been obvious to one of ordinary skill in the art to combine Bejjam with Hamilton’s teaching in order to improve the accuracy of the data model because “cleaner the data, better the performance of analytical model”, as suggested by Bejjam at [0037].




Response to Arguments
Applicant's arguments filed 12/06/2021 have been fully considered but they are moot in view of new ground of rejections.





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH B PHAM whose telephone number is (571)272-4116. The examiner can normally be reached Monday - Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHANH B PHAM/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
January 7, 2022